Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 1 of 24 Page ID #:3646




 1   NANCY SCHROEDER (SBN 280207)
     (nancy.schroeder@wilmerhale.com)
 2
     WILMER CUTLER PICKERING
 3      HALE AND DORR LLP
     350 S. Grand Ave., Suite 2100
 4
     Los Angeles, CA 90071
 5   Telephone: +213 443 5300
     Facsimile: +213 443 5400
 6
 7
     LOUIS W. TOMPROS (pro hac vice)        WILLIAM C. KINDER (pro hac vice)
 8   (louis.tompros@wilmerhale.com)         (will.kinder@wilmerhale.com)
 9   STEPHANIE LIN (pro hac vice)           WILMER CUTLER PICKERING
     (stephanie.lin@wilmerhale.com)            HALE AND DORR LLP
10
     WILMER CUTLER PICKERING                7 World Trade Center
11       HALE AND DORR LLP                  New York, NY 10007
     60 State Street                        Telephone: +1 212 230 8800
12
     Boston, MA 02109                       Facsimile: +1 212 230 8888
13   Telephone: +1 617 526 6000
     Facsimile: +1 617 526 5000
14
15   Attorneys for Plaintiff Matt Furie

16                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
17
18   MATT FURIE,                          2:18-cv-01830-MWF-JPR
19                       Plaintiff,       PLAINTIFF MATT FURIE’S
20                                        REPLY IN SUPPORT OF HIS
            vs.                           MOTION FOR PARTIAL
21                                        SUMMARY JUDGMENT
     INFOWARS, LLC; FREE SPEECH
22   SYSTEMS, LLC,                        Date: May 6, 2019
23                       Defendants.      Time: 10:00 a.m.
                                          Hon. Michael W. Fitzgerald
24                                        Case Filed: March 5, 2018
25                                        Trial Date: July 16, 2019
26
27
28
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                 Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 2 of 24 Page ID #:3647




 1                                         TABLE OF CONTENTS
 2   I.     INTRODUCTION ...........................................................................................1
 3   II.    ARGUMENT ...................................................................................................4
 4          A.       Infowars Cannot Rely on Evidence Not Disclosed During
                     Discovery...............................................................................................4
 5
            B.       Infowars’s “Implied or Explicit License” Defense Fails ...................... 7
 6
            C.       Infowars’s “Abandonment or Forfeiture” Defense Fails ...................... 8
 7          D.       Infowars’s “Lack of Copyright” Defense Fails...................................10
 8          E.       Infowars’s “Invalid Certificate of Registration” Defense Fails .......... 12
 9          F.       Infowars’s “De Minimis Use” Defense Fails ......................................15
10   III.   CONCLUSION..............................................................................................19
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -i-
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                 Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 3 of 24 Page ID #:3648




 1
 2                                       TABLE OF AUTHORITIES
 3
                                                                                                               Page(s)
 4
     Federal Cases
 5
     Apple Computer, Inc. v. Microsoft Corp.,
 6
       35 F.3d 1435 (9th Cir. 1994) ..............................................................................14
 7
     DC Comics v. Towle,
 8     802 F.3d 1012 (9th Cir. 2015) ................................................................15, 18, 19
 9
     De Forest Radio Tel. & Tel. Co. v. United States,
10     273 U.S. 236 (1927) ..............................................................................................8
11   Entm’t Research Grp., Inc. v. Genesis Creative Grp., Inc.,
12      122 F.3d 1211 (9th Cir. 1997) ............................................................................14
13   Field v. Google, Inc., 412 F. Supp. 2d 1106 (D. Nev. 2006) .................................... 8
14
     Grumpy Cat Ltd. v. Grenade Beverage LLC,
15     2017 WL 9831408 (C.D. Cal. Dec. 1, 2017) ......................................................18
16   Hampton v. Paramount Pictures Corp.
17     279 F.2d 100 (9th Cir. 1960) ............................................................................8, 9
18   James Stewart Entm’t, LLC v. L&M Racing, LLC,
19     2013 WL 12248146 (C.D. Cal. June 28, 2013) .................................................... 6

20   Low v. Trump Univ., LLC,
       2016 WL 6732110 (S.D. Cal. Nov. 15, 2016) ...................................................... 6
21
22   Marya v. Warner/Chappell Music, Inc.,
       131 F. Supp. 3d 975 (C.D. Cal. 2015) .................................................................. 9
23
     Melchizedek v. Holt,
24     792 F. Supp. 2d 1042 (D. Ariz. 2011) ............................................................9, 10
25
     Northstar Financial Advisors Inc. v. Schwab Investments,
26     779 F.3d 1036 (9th Cir. 2015) .............................................................................. 7
27
28
                                       - ii -
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                 Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 4 of 24 Page ID #:3649




 1   Orellana v. Cty. of Los Angeles,
       2013 WL 12122692 (C.D. Cal. Apr. 29, 2013) .................................................... 6
 2
 3   Rosen v. R & R Auction Co., LLC,
       2016 WL 7626443 (C.D. Cal. Aug. 31, 2016) ...................................................19
 4
     Selznick v. Wells Fargo Bank, N.A.,
 5
        2016 WL 6267938 (C.D. Cal. Aug. 31, 2016) ..................................................... 5
 6
     United Feature Syndicate, Inc. v. Koons,
 7     817 F. Supp. 370 (S.D.N.Y. 1993) .....................................................................18
 8
     Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,
 9      259 F.3d 1101 (9th Cir. 2001) ..............................................................................4
10   Zhang v. Am. Gem Seafoods, Inc.,
11     339 F.3d 1020 (9th Cir. 2003) .............................................................................. 5
12   State Cases
13   Donovan v. RRL Corp.,
14     26 Cal. 4th 261 (2001), as modified (Sept. 12, 2001)........................................... 8
15   Federal Statutes
16   17 U.S.C. § 103(b) ...................................................................................................14
17
     17 U.S.C. § 106(2) ...................................................................................................14
18
     Federal Rules
19
20   Fed. R. Civ. P. 26 .......................................................................................................4

21   Fed. R. Civ. P. 37(c)...........................................................................................3, 4, 7
22   Other Authorities
23   Nimmer on Copyright § 3.05 (1993) .......................................................................15
24
25
26
27
28
                                      - iii -
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                 Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 5 of 24 Page ID #:3650




 1   I.    INTRODUCTION
 2         Defendants Infowars, LLC and Free Speech Systems, LLC (collectively
 3   “Infowars”) rest their opposition to Plaintiff Matt Furie’s motion for partial summary
 4   judgment primarily on two key claims: (1) that Mr. Furie copied Pepe the Frog from
 5   the Argentinian character El Sapo Pepe (“El Sapo”); and (2) that “[t]he actual origin
 6   of Pepe in Blue Shirt” was “a user on the online forum <bodybuilding.com>” in
 7   2009. Infowars’s Opposition (Dkt. 95) (“Opp.”) at 2–3, 5–6. Both claims are untrue.
 8         First, even a cursory comparison of any Pepe drawing by Mr. Furie and any
 9   of the El Sapo images that Infowars alleges Mr. Furie copied shows that—apart from
10   being amphibians—they do not resemble each other at all. Take, for example, the
11   images of Pepe and El Sapo that Infowars itself featured in its brief:
12
13
14
15
16
17
18
19           Pepe (2003)                  Pepe (2006)                El Sapo (2010) 1
20
     Infowars argues—nonsensically—that it “strains credulity” to think that both Pepes
21
     are anything other than a copy of El Sapo. Opp. at 2. To the contrary, it “strains
22
23   1
       Infowars does not reveal the date that the El Sapo image on which it relies was
24   actually published. It appears that Infowars is relying on an image of El Sapo from
     the cover of a book entitled El Sapo Pepe Salta Las Olas [Pepe the Toad Jumps the
25
     Waves], which, according to its ISBN number, appears to have been published in
26   December 2010—well after the date of Mr. Furie’s creation of Pepe. But it was
     Infowars’s burden (as the party asserting the affirmative defenses that are the subject
27
     of this motion) to identify a date.
28
                                        1
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                 Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 6 of 24 Page ID #:3651




 1   credulity” to think that either of the two Pepes—or any Pepe that Mr. Furie ever
 2   drew—is a copy of El Sapo. Pepe is drawn with three-dimensional perspective (not
 3   flat, like El Sapo), has puffy lips (rather than a mouth without lips), and has bulging
 4   upper and lower eyelids—features that make it (in both his original 2003 incarnation
 5   and his later 2006 incarnation) distinctly different from El Sapo. And Mr. Furie’s
 6   uncontroverted testimony was that he had never even seen El Sapo before this
 7   litigation; the best Infowars can say in response is that El Sapo was popular in
 8   Argentina and Mr. Furie once visited Mexico.
 9         Second, Infowars is wrong to claim that the sad version of Pepe originated
10   with the “not good man” image posted to bodybuilding.com in 2009, or that Mr.
11   Furie copied a bodybuilding.com image in his own Pepe in Blue Shirt. According
12   to Infowars, “[t]he ‘not good man’ image differed significantly from Mr. Furie’s
13   prior drawings of Pepe the Frog.” Opp. at 12. But Infowars is wrong: the 2009 “not
14   good man” image is itself a colorized copy of an image that Mr. Furie drew in the
15   very first Boys Club, published in 2006:
16
17
18
19
20
21
22
23    Mr. Furie’s Pepe in Boys      bodybuilding.com “not       Mr. Furie’s Pepe in Blue
24        Club #1 (2006)           good man” image (2009)             Shirt (2016)

25
26
27
28
                                        2
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                 Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 7 of 24 Page ID #:3652




 1   Compare Infowars Ex. 2 (Dkt. 88-6) at FURIE_INFO_00000131 (Pepe in Boys Club
 2   #1) with Opp. at 6 (“not good man” image and Pepe in Blue Shirt). 2 Just like Mr.
 3   Furie’s own Pepe in Blue Shirt—and just like the Pepe in the infringing MAGA
 4   Posters—the Pepe in Mr. Furie’s Boys Club #1 has three white dots in his eyes, puffy
 5   lips, and bulging upper and lower eyelids. Mr. Furie’s Pepe in Blue Shirt is thus a
 6   derivative of Mr. Furie’s own prior work—and fully entitled to copyright protection
 7   (as is his original).
 8          Nor do any of Infowars’s other arguments have merit. For its “implied or
 9   explicit license” defense, Infowars does not even attempt to dispute that there is no
10   evidence of mutual assent or consideration. Opp. at 17. For its “abandonment or
11   forfeiture” defense, Infowars concedes that it is Mr. Furie’s “verbatim” quotes that
12   matter, but once again does not actually quote them—because they are nowhere near
13   “unambiguously” abandoning his rights as Infowars contends. Opp. at 19. For its
14   “de minimis use” defense, Infowars doubles down on its (wrong) claim that Mr.
15   Furie did not draw a “sad” Pepe and misapplies the factors for copyright in characters
16   (all of which favor Mr. Furie). Opp. at 13. And throughout its brief, Infowars
17   improperly relies on evidence that it failed to produce, in violation of Rule 37(c).
18          Unfortunately, Infowars did not stop there. Instead, Infowars used its brief to
19   air baseless, inflammatory, and false allegations targeting Mr. Furie personally,
20   claiming that he “lied to the Copyright Office,” “stole someone else’s rendition,”
21   made “brazen misrepresentations,” “perjured himself,” and—perhaps most
22   cruelly—“spent his artistic career appropriating other artists’ works.” Opp. at 1, 5,
23
     2
24    Infowars cannot reasonably claim not to have known that the “sad frog” originated
     with the image in Mr. Furie’s Boys Club, rather than the “not good man” image
25
     (which copied Mr. Furie’s image three years later). Infowars itself submitted Boys
26   Club #1—the issue in which the sad version of Pepe appears—as an exhibit in
     support of its own motion for summary judgment. See Infowars Ex. 2 (Dkt. 88-6)
27
     at 18.
28
                                        3
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                 Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 8 of 24 Page ID #:3653




 1   8, 11. It is a shame that Infowars and its counsel elected to stoop this low. But it is
 2   all the more reason why Mr. Furie’s motion should be granted. Infowars should not
 3   be allowed to use its affirmative defenses—for which it has no actual evidence—as
 4   an excuse to put Mr. Furie’s personal and artistic integrity on trial in what should be
 5   a straightforward copyright infringement case. Instead, the Court should grant
 6   summary judgment in Mr. Furie’s favor on Infowars’s baseless claims of implied or
 7   explicit license, abandonment or forfeiture, lack of copyright, invalid certificate of
 8   registration, and de minimis use.
 9   II.   ARGUMENT
10         A.     Infowars Cannot Rely on Evidence Not Disclosed During Discovery
11         Infowars has violated Federal Rule 37(c) by relying on evidence that it did
12   not previously disclose to Mr. Furie while discovery was open. Rule 37(c)
13   provides that if a party fails to disclose or supplement discovery as required by
14   Rule 26, “the party is not allowed to use that information or witness to supply
15   evidence on a motion . . . unless the failure was substantially justified or is
16   harmless.” Fed. R. Civ. P. 37(c) (emphasis added). The exclusion of 37(c) is
17   “self-executing” and “automatic” to “provide a strong inducement for disclosure of
18   material.” Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th
19   Cir. 2001); see also Dkt. 77 [Order] at 7 (“All parties are reminded that . . . you
20   can’t use something at trial that wasn’t timely disclosed.”).
21         The overwhelming majority of the eighteen exhibits (“Infowars Opp. Ex.”)
22   filed by Infowars in support of its opposition (Infowars Opp. Exs. 2–12, 14, 15, 17,
23   18) were not produced during discovery. These exhibits form the sole basis of
24   Infowars’s new theory—advanced for the first time in Infowars’s opposition brief
25   and “Statement of Additional Undisputed Facts”—that Pepe in Blue Shirt and Pepe’s
26   distinctive characteristics originated not with Mr. Furie, but with the “not good man”
27   image purportedly posted on bodybuilding.com in 2009. See Infowars SAUF (Dkt.
28
                                        4
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                 Case No. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 9 of 24 Page ID #:3654




 1   95-1) at ¶¶ 1–17. 3 As explained infra, Infowars’s new theory is wrong. But it should
 2   be rejected in the first instance for Infowars’s failure to disclose the new evidence
 3   on which it is based.
 4         Mr. Furie’s discovery requests specifically asked for “All documents
 5   concerning . . . the contentions in [Infowars’s] Answer that . . . U.S. Copyright
 6   Registration No. VA0002074461 [Pepe in Blue Shirt] is invalid” and requested that
 7   Infowars “state the basis for any contention that . . . Plaintiff’s claims are barred to
 8   the extent they rely on U.S. Copyright Registration No. VA0002074461.” Furie Ex.
 9   94 at 21, 22; see also Furie Ex. 95 at 14, 15. But Infowars chose not to produce the
10   supposed “actual origin” image at all during fact discovery—nor did it ever identify
11   or produce any of what it now includes as exhibits 2–12, 14 15, 17, or 18 to its
12   opposition motion.      Instead, Infowars argued that Mr. Furie’s requests were
13   purportedly “an improper attempt to obtain an advance copy of a forthcoming
14   motion for summary judgment.” Furie Ex. 95 at 14, 15.
15         As this Court and the Ninth Circuit have made clear, absent some explanation
16   (and Infowars offers none), evidence that a party did not timely disclose should be
17   automatically excluded. See Zhang v. Am. Gem Seafoods, Inc., 339 F.3d 1020, 1028
18   (9th Cir. 2003) (holding that, absent “substantial justification” for not disclosing
19   relevant documents, district court may exclude evidence not produced in discovery
20   under Federal Rule of Civil Procedure 37(c)(1)); Selznick v. Wells Fargo Bank, N.A.,
21   2016 WL 6267938, at *5 (C.D. Cal. Aug. 31, 2016) (rejecting introduction of new
22   evidence at summary judgment (citing Zhang, 339 F.3d at 1028)). Infowars is not
23   excused from this requirement on the basis that Exhibits 2–12, 14, 15, 17, and 18
24
25   3
       Infowars’s “Composite Exhibit 18” (see Infowars SAUF (Dkt. 95-1) at ¶ 18)
26   purports to support its claims about El Sapo. This document is also new and should
     be excluded for the same reasons as those related to the “not good man” image
27
     theory.
28
                                        5
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                 Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 10 of 24 Page ID
                                      #:3655



 1   were (purportedly) publicly available, because the rules still require Infowars to “tell
 2   the opposing party which documents may be used at trial.” Orellana v. Cty. of Los
 3   Angeles, 2013 WL 12122692, at *25 n.100 (C.D. Cal. Apr. 29, 2013) (rejecting
 4   argument that untimely production was harmless because documents were already
 5   in defendants’ possession); see also Low v. Trump Univ., LLC, 2016 WL 6732110,
 6   at *8 (S.D. Cal. Nov. 15, 2016) (“[T]he fact that exhibits were publicly available
 7   does not justify Defendants’ untimely disclosure.”).
 8         Infowars’s failure to disclose Exhibits 2–12, 14, 15, 17, and 18 is thus neither
 9   justified nor harmless. Infowars admits that the exhibits are new. See Infowars
10   SAUF (Dkt. 95-1) at ¶¶ 3–11, 13, 15, 17, 18 (acknowledging exhibits were “last
11   accessed Apr. 15, 2019”). But it offers no explanation for why it failed to produce
12   them during discovery. To the contrary, the fact that these documents were publicly
13   available well before this litigation commenced means that Infowars has no excuse
14   for not producing them in response to Mr. Furie’s discovery requests. See, e.g., Low,
15   2016 WL 6732110, at *8.         The harm posed by Infowars’s new evidence is
16   particularly great here, where it forms the basis of false and inflammatory allegations
17   about Mr. Furie’s personal and professional reputation.           Moreover, allowing
18   Infowars to supplement its evidence after Mr. Furie’s motion has identified the holes
19   in Infowars’s defenses—which Mr. Furie could only do based on the record at the
20   time fact discovery closed—undermines Mr. Furie’s ability to fairly litigate
21   summary judgment arguments. See James Stewart Entm’t, LLC v. L&M Racing,
22   LLC, 2013 WL 12248146, at *4–5 (C.D. Cal. June 28, 2013) (excluding documents
23   not timely produced because plaintiffs would have been “forced to review
24   documents well after the discovery cutoff, forcing plaintiffs to also have to prepare
25   for defendants’ use of this late-produced document does prejudice them”). The
26   Court should therefore exclude Infowars’s Opposition Exhibits 2–12, 14, 15, 17, and
27
28
                                         6
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 11 of 24 Page ID
                                      #:3656



 1   18 as an “automatic” consequence of Infowars’s failure to produce them under Rule
 2   37(c), and disregard all of Infowars’s arguments that rely on them.
 3         B.    Infowars’s “Implied or Explicit License” Defense Fails
 4         Infowars does not dispute that, to prevail on its “implied or explicit license”
 5   defense, it bears the burden of showing “the same elements necessary to evidence
 6   an express contract: mutual assent or offer and acceptance, consideration, legal
 7   capacity and lawful subject matter.” Northstar Financial Advisors Inc. v. Schwab
 8   Investments, 779 F.3d 1036, 1050–51 (9th Cir. 2015) (quoting 1 Richard A. Lord,
 9   Williston on Contracts § 1:5 at 37–38 (4th ed. 2007)). Nor does Infowars dispute
10   that Mr. Furie never had any communications with Alex Jones or Jon Allen that
11   could serve as either an offer, mutual assent or consideration. See Infowars Memo
12   in Support of Motion for Summary Judgment (Dkt. 88-1) (“Infowars Br.”) at 7
13   (citing Infowars SUF (Dkt. 88-3) at ¶ 45) (“[w]hen he made the MAGA Poster, Mr.
14   Allen . . . was not aware of Mr. Furie’s existence.”); Furie SUF (Dkt. 87) at ¶ 62;
15   Furie Ex. 6 (Dkt. 85-6) [David Jones Dep. Tr. at 136:9–11] (“Q. Did Mr. Furie ever
16   communicate [a verbal offer] directly to Free Speech Systems? A. Not to my
17   knowledge.”); Furie SUF (Dkt. 87) at ¶ 59; Furie Ex. 57 (Dkt. 85-57) [Alex Jones
18   Dep. Tr. at 81:2–81:4] (“Q. . . . [Y]ou’ve never communicated in any way with Matt
19   Furie; right? A. No.”); Furie Ex. 6 (Dkt. 85-6) [David Jones Dep. Tr. at 135:8–21]
20   (same); Furie Ex. 3 (Dkt. 85-3) [Furie Dep. Tr. at 192:19–20] (“Q. You never spoke
21   with Mr. Jones? A. No.”).
22         Infowars instead argues that it relied on public statements made by Mr. Furie
23   in 2015 (Opp. at 16), but statements “disseminated to the public at large” are only
24   “an invitation to consider, examine, and negotiate”—not an offer. Donovan v. RRL
25   Corp., 26 Cal. 4th 261, 271 (2001), as modified (Sept. 12, 2001). Infowars does not
26   even bother to engage with the numerous cases cited by Mr. Furie regarding its
27   license defense, instead selectively quoting from two cases that involved direct
28
                                         7
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 12 of 24 Page ID
                                      #:3657



 1   communications between the purportedly contracting parties—a critical fact not
 2   present here. See Opp. at 17 (citing De Forest Radio Tel. & Tel. Co. v. United States,
 3   273 U.S. 236, 239–40 (1927) and Field v. Google, Inc., 412 F. Supp. 2d 1106, 1116
 4   (D. Nev. 2006), cases which concerned parties with contractual relationships
 5   engaged in direct communication). Mr. Furie is therefore entitled to summary
 6   judgment on Infowars’s “implied or explicit license” defense.
 7         C.     Infowars’s “Abandonment or Forfeiture” Defense Fails 4
 8         Infowars’s opposition—like its own motion for summary judgment—again
 9   emphasizes the importance of analyzing “verbatim” Mr. Furie’s statements to
10   determine whether there is “an overt act indicative of a purpose to surrender the
11   rights and allow the public to copy.” Opp. at 16, 19 (citing Hampton v. Paramount
12   Pictures Corp. 279 F.2d 100, 104 (9th Cir. 1960). But just as it did in its own
13   summary judgment motion, Infowars failed to quote “verbatim” a single one of
14   Mr. Furie’s actual statements. The reason for this is obvious: had Infowars quoted
15   any of Mr. Furie’s actual words in its brief, it could not have credibly argued that
16   those words “unambiguously abandon copyright” as it contends. Opp. at 19.
17         Instead, Infowars paraphrased Mr. Furie’s interview statements as supposedly
18   “tell[ing] the world that he consents to the copying, modifying, and distributing of
19   Pepe the Frog, even with commercial use of the character.” Opp. at 20 (citing
20   nothing). As explained in detail in Mr. Furie’s opposition to Infowars’s Motion for
21   Summary Judgment, none of Mr. Furie’s actual words are “indicative of a purpose
22   to surrender [his] rights.” Hampton v. Paramount Pictures, Corp., 279 F.2d 100, 104
23   (9th Cir. 1960); see Furie Opp. (Dkt. 92) at 18–21 (quoting Mr. Furie’s words
24   verbatim). And, contrary to Infowars’s repeated assertion that Mr. Furie did not
25
26
     4
      Infowars’s Opposition does not address forfeiture at all, and it is unclear whether
27
     they are maintaining that defense or have abandoned it.
28
                                         8
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 13 of 24 Page ID
                                      #:3658



 1   enforce his copyrights, Mr. Furie made clear public statements confirming that he
 2   owned and would enforce his copyrights in Pepe. See Furie Br. (Dkt. 86) at 13–14
 3   (collecting enforcement evidence).
 4         Infowars’s reliance on the Marya “Happy Birthday” case is misplaced for
 5   several reasons. First, the Marya court did not find abandonment based on
 6   statements reported by Time Magazine; it expressly declined to decide this issue at
 7   summary judgment. Marya v. Warner/Chappell Music, Inc., 131 F. Supp. 3d 975,
 8   992–93 (C.D. Cal. 2015). This was precisely because the language on which the
 9   abandonment defense relied “could have been paraphrasing”—rather than
10   addressing the copyright holder’s statement verbatim. Id. at 993.
11         Second, the public statement considered by the Marya court was made
12   specifically in the context of the speaker’s property rights in the copyrighted Happy
13   Birthday song. Id. (analyzing “a passage from a Time magazine article reporting on
14   the As Thousands Cheer lawsuit.”). As paraphrased in the Time article, the statement
15   itself was that the copyright holder agreed that she “long ago resigned herself to the
16   fact that her ditty had become common property of the nation.” Id. (emphasis
17   added).
18         Infowars also cites Melchizedek, which involved the following statements,
19   again specifically concerning the plaintiff’s copyrights:
20         • “Some people believe that I am protecting my copyrights and don’t
21           understand that there are more important issues than copyrights. The
             most important issue is the proper transmission of [the copyrighted
22           material].”
23         • “So I had one of my workshops videoed and let the video go out to the
24           world unrestrained. No control on the copyrighted material.”
25         • “Now, as far as my ‘copyrighted material,’ this was necessary in order for
26           a publisher to publish a book . . . . But at the same time, personally I have
             never cared about the copyrights.”
27
28
                                         9
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 14 of 24 Page ID
                                      #:3659



 1         • “I don’t care about copyrights or any of that stuff.”
 2   Melchizedek v. Holt, 792 F. Supp. 2d 1042, 1047–48 (D. Ariz. 2011) (emphases
 3   added). By contrast, none of Mr. Furie’s statements relied on by Infowars for its
 4   abandonment defense are made in the context of his copyrights. See Furie Opp.
 5   (Dkt. 92) at 17–21. When Mr. Furie did speak publicly about his copyrights, it was
 6   to unambiguously express the opposite of what Infowars contends. Mr. Furie said
 7   unequivocally, “Pepe the Frog is copyrighted by me.” Furie SUF (Dkt. 87) at ¶ 72.
 8   Mr. Furie is therefore entitled to summary judgment on Infowars’s “abandonment
 9   or forfeiture” defense.
10         D.     Infowars’s “Lack of Copyright” Defense Fails
11         Infowars’s attempts to cast doubt on whether Mr. Furie created Pepe by
12   pointing to El Sapo—a character purportedly from an Argentinean television
13   program. Opp. at 8; Infowars Ex. 43 (Dkt. 88-47).5 But instead of genuine disputes
14   of material fact, Infowars offers only misstatements, speculation, and personal
15   attacks.
16         Infowars asserts—without any citations—that the “only explanation” for
17   changes in Pepe between his first appearance in Playtime and his second appearance
18   in Boys Club #1 “is Mr. Furie’s visit to Mexico, where Pepe the Toad was popular
19   and Mr. Furie was likely to have seen [El Sapo].” Opp. at 8. This is wholly
20   unsupported by any actual evidence. First, Infowars appears to confuse Argentina
21   with Mexico. Infowars cites no evidence that El Sapo was ever seen—much less
22   “popular”—in Mexico (or anywhere else outside of Argentina). Cf. Infowars Ex. 43
23   (Dkt. 88-47) (“Pepe was born in 1988, in the program of Carlitos Bala that was
24
25   5
      To the extent Infowars’s arguments regarding its “Lack of copyright” defense rely
26   on Infowars Ex. 43 (Dkt. 88-47) or Infowars Opp. Ex. 18 (Dkt. 95-20), these
     arguments and exhibits should be disregarded, as explained supra § II.A. and Furie
27
     Opp. (Dkt. 92) § II.A.2.
28
                                        10
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 15 of 24 Page ID
                                      #:3660



 1   broadcast by ATC [Argentina Televisora Color]. . . . together with Las Pepas, he
 2   plans to travel, as every year, Greater Buenos Aires, Federal Capital on winter
 3   vacations, and the interior of Argentina, from Tierra del Fuego to Jujuy . . . .”).
 4   Second, there is no evidence that Mr. Furie was “likely to have seen” El Sapo in
 5   Mexico when he visited Tijuana and San Felipe in the summer of 2004. See Infowars
 6   SUF (Dkt. 88-3) at ¶ 70. Infowars offers no explanation for why a then-childless,
 7   24-year-old artist would “likely” have been watching Argentinian children’s
 8   television programming on a summer trip to Tijuana. And of course, Mr. Furie
 9   testified unequivocally that he never saw El Sapo. See Furie SUF (Dkt. 87) at ¶ 80.
10         Infowars speculates “if we believe that this was just a big coincidence, then
11   why did Pepe the Frog all of a sudden transform to become so similar to Pepe the
12   Toad following Mr. Furie’s visit to Mexico? This is suspicious . . . .” Opp. at 9.
13   But it is not at all “suspicious” because Pepe did not “transform to become so
14   similar” to El Sapo—they do not look similar at all. There is no similarity between
15   El Sapo and Pepe, either before 2004 (when El Sapo itself looked quite different
16   than it does as depicted in Infowars’s brief) or after: 6
17
18
19
20
21
22
23
24
25   6
      Infowars’s theory appears to be that Mr. Furie’s character changed to resemble the
26   2010 version of El Sapo after his 2004 trip to Mexico. But Infowars offers no
     explanation as to how Mr. Furie somehow saw the 2010 version six years before it
27
     existed. Opp. at 2.
28
                                        11
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 16 of 24 Page ID
                                      #:3661



 1
 2
 3
 4
 5
 6
 7
 8
 9       El Sapo (2003) ( Infowars Opp.       El Sapo (2010)            Pepe (2006)
            Ex. 18 (Dkt. 95-20) at 4)           (Opp. at 2)           (Infowars First
10                                                                  Ex. 2 (Dkt. 88-6) at
11                                                                         -0121)
12           There is no actual evidence that Mr. Furie saw, knew of, or copied El Sapo.
13   He is therefore entitled to summary judgment on Infowars’s “lack of copyright”
14   defense.
15           E.     Infowars’s “Invalid Certificate of Registration” Defense Fails
16           Infowars argues that Mr. Furie’s Certificate of Registration No.
17   VA0002074461 for Pepe in Blue Shirt (the “’461 registration”) is invalid because,
18   according to Infowars, the work was “not an original work of Mr. Furie’s” but
19   instead “a literal copy of the 2009 ‘not good man’ image.”           Opp. at 9, 11.
20   Specifically, Infowars claims that the “actual origin” of the image registered in the
21   ’461 registration was an image purportedly published on bodybuilding.com in 2009.
22   Id. at 5. Infowars is wrong. 7
23           The bodybuilding.com image is not the “actual origin” of the image registered
24
25   7
      Infowars’s arguments supporting its “Invalid certificate of registration” defense
26   rely exhibits on Infowars Opp. Exs. 2–12, 14, 15, 17, 18—none of which were
     produced in discovery. See supra § II.A. Its arguments can and should therefore be
27
     rejected on that basis alone.
28
                                        12
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 17 of 24 Page ID
                                      #:3662



 1   in the ’461 registration, and Infowars is demonstrably wrong to claim that the
 2   bodybuilding.com image “differed significantly from Mr. Furie’s prior drawings of
 3   Pepe.” Opp. at 5, 12. To the contrary, Mr. Furie himself drew and published a black-
 4   and-white version of that very image in 2006, in Boy’s Club #1:
 5
 6
 7
 8
 9
10
11
12
13
14
        Mr. Furie’s Pepe in Boys      bodybuilding.com “not       Mr. Furie’s Pepe in
15
              Club (2006)            good man” image (2009)        Blue Shirt (2016)
16
17   Plainly, the “anonymous user” on bodybuilding.com that Infowars claims posted the
18   “not good man” image (Infowars SAUF (Dkt. 95-1) at ¶ 3) copied Mr. Furie’s image
19   from Boys Club #1. The expression is the same. The eyes are the same (including
20   the three dots). The puffy lips are the same. The disappointed face is the same. It
21   is even possible to see at the bottom of the frame that the bodybuilding.com image
22   showed Pepe’s left shirt sleeve (which is depicted identically in Mr. Furie’s Boys
23   Club #1 image). The bodybuilding.com image was a copy of Mr. Furie’s own Boys
24   Club #1 image—just filled in with color, and with the addition of the “not good man”
25   caption.
26         Moreover, Mr. Furie has never hidden the fact that his Pepe in Blue Shirt is
27
28
                                        13
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 18 of 24 Page ID
                                      #:3663



 1   an expansion on his earlier drawing of Pepe in Boys Club #1. Mr. Furie specifically
 2   identified this image from Boys Club #1 in response to Infowars’s interrogatory
 3   asking for his factual basis for authorship of the ’461 application. See Furie Ex. 96
 4   at 12. It is therefore surprising that—having reviewed that 2006 Boys Club #1
 5   drawing—Infowars would not only claim that Mr. Furie’s later Pepe in Blue Shirt
 6   was based on a 2009 copy (rather than on his own original), but also go so far as to
 7   call Mr. Furie a liar for saying that it was his own work. See Opp. at 5 (baselessly
 8   claiming that Mr. Furie’s representation that Pepe in Blue Shirt “was his original
 9   work” “was a lie”).
10         Infowars’s brief also gets the law wrong on derivative works. 17 U.S.C.
11   § 106(2) states clearly that a copyright owner has the right “to prepare derivative
12   works based upon [a] copyrighted work.” Here, Pepe in Blue Shirt is an expansion
13   and coloration of Mr. Furie’s own prior drawing of Pepe in Boys Club #1. Citing
14   Entertainment Research Group, Infowars argues that the expanded torso and
15   coloring of Pepe are “merely trivial” and therefore not subject to copyright
16   protection. Opp. at 11 (citing Entm’t Research Grp., Inc. v. Genesis Creative Grp.,
17   Inc., 122 F.3d 1211, 1220 (9th Cir. 1997)). But Infowars overlooks the key part of
18   the Ninth Circuit’s decision in Entertainment Research Group: its test applies only
19   when the original work is itself copyrighted by a different author. As the Ninth
20   Circuit put it, “in deciding whether to grant copyright protection to a derivative work,
21   courts must be concerned about the impact such a derivative copyright will have on
22   the copyright privileges and rights of the owner of the underlying work.” Id. at 1219
23   (citing 17 U.S.C. § 103(b)). Here, the rights to Pepe in Blue Shirt and the rights to
24   the “underlying work,” Boys Club #1, both reside with Mr. Furie. See Apple
25   Computer, Inc. v. Microsoft Corp., 35 F.3d 1435, 1447–48 (9th Cir. 1994) (holding
26   that Apple owned copyrights in, and therefore could allege infringement of, both an
27   original work and a derivative of that work. (citing Nimmer on Copyright § 3.05, at
28
                                        14
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 19 of 24 Page ID
                                      #:3664



 1   3–32.2 (1993)). It is unnecessary to decide whether adding color and a torso would
 2   or would not be “merely trivial”—because Mr. Furie is the author of both works.
 3   Mr. Furie is entitled to summary judgment on Infowars’s “invalid certificate of
 4   registration” defense.
 5         Finally, Infowars included a graphic representation of what it characterized as
 6   Mr. Furie’s conduct “in meme form”—again (wrongly) accusing Mr. Furie of
 7   copying the bodybuilding.com image. See Opp. at 10. It appears that Infowars and
 8   its counsel do not take this case seriously. But Mr. Furie does. Infowars copied Mr.
 9   Furie’s character for its posters, sold tens of thousands of dollars’ worth of those
10   posters, sold a new limited edition of the poster at an increased price to try to profit
11   off of Mr. Furie’s infringement allegations, and contributed to the association of
12   Pepe with messages of hate. Infowars and its counsel then compounded this
13   misconduct by filing a brief falsely accusing Mr. Furie of lying, stealing, perjury,
14   and “appropriating other artists’ works.” Opp. at 1, 5, 8, 11. Infowars may want to
15   treat this case as a joke. But its willful infringement and false allegations are no joke
16   to Mr. Furie.
17         F.        Infowars’s “De Minimis Use” Defense Fails
18         In support of its de minimis use defense, Infowars argues that Pepe’s internet
19   popularity somehow eliminated Mr. Furie’s copyrights in his own character.
20   Infowars’s analysis is unmoored from the facts and the law and should be rejected.
21         For a comic book character to receive copyright protection, it must (1) have
22   “physical as well as conceptual qualities;” (2) be so “‘sufficiently delineated’ to be
23   recognizable as the same character whenever it appears;” and (3) be “especially
24   distinctive” and “contain some unique elements of expression.” DC Comics v.
25   Towle, 802 F.3d 1012, 1021 (9th Cir. 2015). As explained in Mr. Furie’s opening
26   brief, Mr. Furie’s comic book character meets each of these requirements. Furie Br.
27   (Dkt. 86) at 21–23. Pepe is a peaceful, frog-dude with a human body, puffy eyelids,
28
                                        15
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 20 of 24 Page ID
                                      #:3665



 1   large bulging eyes (often with multiple white dots in the pupil as appearing in Boy’s
 2   Club #1), and puffy lips. See Furie Ex. 10 (Dkt. 85-10) at FURIE_INFO_00000131;
 3   Furie Ex 7 (Dkt. 85-7); Furie Ex. 15 (Dkt. 85-15) at FSS000255; Furie Ex. 16 (Dkt.
 4   85-16) at FSS000360. Pepe is widely recognizable, and widely recognized as a
 5   creation of Mr. Furie. See Furie Ex. 3 (Dkt. 85-3) [Furie Dep. Tr. at 148:3–9]; Furie
 6   Ex. 8 (Dkt. 85-8) at FURIE_INFO_00001368–00001369 (“His name is Pepe. You
 7   know Pepe. . . . [H]is creator [is] cartoonist Matt Furie.”). And Pepe has unique
 8   elements of expression, such as a signature catch phrase: “feels good man.” See
 9   Furie Ex. 14 (Dkt. 85-14) at FURIE_INFO_00000193; Furie Ex. 8 (Dkt. 85-8) at
10   FURIE_INFO_00001368. Infowars does not dispute these facts, at least as they
11   apply to Mr. Furie’s character. See Infowars SGDF (Dkt. 95-1) at ¶¶ 2–3, 5–18.
12   Nonetheless, Infowars maintains that Pepe’s popularity as a meme has given the
13   character a “different meaning” and thus stripped Pepe of copyright protection. Opp.
14   at 13–15.
15         Infowars is wrong. First, Infowars is wrong when it says that the purported
16   “meme-Pepe” is “imbued with an entirely different meaning” than Mr. Furie’s
17   character. Infowars points to the bodybuilding.com image of Pepe as the primary
18   example of the meme having distinct characteristics from Boy’s Club Pepe. Id. But
19   as explained above in sections I and II.D, the bodybuilding.com image is a direct
20   copy of Boy’s Club Pepe:
21
22
23
24
25
26
27
28
                                        16
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 21 of 24 Page ID
                                      #:3666



 1
 2
 3
 4
 5
 6
 7
 8
                     Mr. Furie’s Pepe in Boys        bodybuilding.com “not
 9
                           Club (2006)              good man” image (2009)
10
     Compare Furie Ex. 10 (Dkt. 85-10) at FURIE_INFO_00000131 with Infowars Opp.
11
     Ex. 2 (Dkt. 95-4) at 4.
12
           Other features of Boy’s Club Pepe are undisputedly present in the Pepe meme.
13
     For example, Boy’s Club Pepe’s signature catch phrase is “feels good man.” See
14
     Infowars SGDF (Dkt. 95-1) at ¶ 13 (undisputed by Infowars). And the Pepe meme
15
     commonly appears with this same catch phrase. Id. at ¶ 15 (undisputed by Infowars).
16
     Even Infowars’s own (untimely) exhibits indicate that Mr. Furie’s character is not
17
     distinct from the meme. See Infowars Opp. Ex. 3 (Dkt. 95-5) at 1 (“The original Sad
18
     Frog artwork is based on Matt Furie’s drawing of Pepe the Frog.” (emphasis
19
     added)); Infowars Opp. Ex. 4 (Dkt. 95-6) at 1 (“The original Sad Frog drawing is
20
     based on Matt Furie’s artwork of Pepe the frog” (emphasis added)); Infowars Opp.
21
     Ex. 8 (Dkt. 95-10) at 1 (Pepe is “popular on anonymous messaging board 4chan for
22
     . . . the catchphrase “Feels good man”); id. at 4 (describing Mr. Furie as the “creator”
23
     of the Pepe meme). There is thus no factual basis for Infowars to argue that the
24
     purported “meme version” of Pepe is distinct from Mr. Furie’s work.
25
           Second, Infowars is wrong on the law. At bottom, Infowars asserts that
26
     because Mr. Furie succeeded in creating a popular viral character, he somehow loses
27
28
                                        17
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 22 of 24 Page ID
                                      #:3667



 1   copyright protection in his own creation. But a character’s copyright protection does
 2   not diminish with its increasing popularity. Infowars’s argument was soundly
 3   rejected in United Feature Syndicate, Inc. v. Koons, 817 F. Supp. 370 (S.D.N.Y.
 4   1993), where the defendant argued that the “Garfield” cartoon characters were
 5   entitled to “less protection under the copyright laws” because they were so
 6   commercially successful and “pervasive” in society.          Id. at 380.    The Court
 7   disagreed, observing that the “popularity and commercial success of the Garfield
 8   characters” cannot diminish their copyright protection. Id. “No matter how popular
 9   a character may become, the copyright owner is entitled to guard against the
10   unauthorized commercial exploitation of that character.” Id. So too here. Pepe’s
11   status as a popular internet meme does not lessen Mr. Furie’s copyright interests in
12   that character. Infowars cites no cases for its contrary view—because no court has
13   so held.8 Such a ruling “would thwart a fundamental purpose of the Copyright Act
14   which is to foster creativity by assuring the creator of an original work that he or she
15   will reap the exclusive benefits generated from the commercial success of the work.”
16   Id. And contrary to Infowars’s view, courts have routinely recognized copyrights in
17   well-known and widely popular characters, including memes. See Grumpy Cat Ltd.
18   v. Grenade Beverage LLC, 2017 WL 9831408 (C.D. Cal. Dec. 1, 2017) (involving
19   license to grumpy cat meme); see also D.C. Comics, 802 F.3d at 1020 (collecting
20
21
22
23
24
25   8
      Nor does Infowars cite any facts or authority for its unsupported (and nonsensical)
26   claim that Mr. Furie’s failure to “control” his character is to blame for Pepe “losing
     any conceptual distinctiveness the character may have once had.” Opp. at 15. The
27
     Court should reject this argument.
28
                                        18
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 23 of 24 Page ID
                                      #:3668



 1   cases involving copyrights in famous characters, including Godzilla, Batman, and
 2   James Bond).9
 3          Once this theory falls away, Infowars’s de minimis use defense does too.
 4   Infowars admits that the MAGA Posters depict enough of Pepe for the character to
 5   be recognized. See Infowars SGDF (Dkt. 95-1) at ¶¶ 44–46, 69, 70; Opp. at 13
 6   (conceding that Pepe appears in the MAGA Posters). Mr. Furie is therefore entitled
 7   to summary judgment on this defense. See Rosen v. R & R Auction Co., LLC, 2016
 8   WL 7626443, at *11 (C.D. Cal. Aug. 31, 2016) (summary judgment for plaintiffs on
 9   de minimis use defense where no evidence that image was unrecognizable to
10   reasonable consumers).
11   III.   CONCLUSION
12          For the foregoing reasons, the Court should enter summary judgment in favor
13   of Mr. Furie on Infowars’s first, third, fourth, seventh, and eighth affirmative
14   defenses.
15
16
17
18
19
20
21
     9
22     Infowars cites DC Comics v. Towle, 802 F.3d 1012 (9th Cir. 2015) for the
     proposition that Pepe is not entitled to copyright protection because the meme
23
     “lack[s] conceptual consistency.” Opp. at 15. But DC Comics stands for the exact
24   opposite principle, and only strengthens Mr. Furie’s claims. In that case, the Ninth
     Circuit noted that a “a character may be protectable if it has distinctive character
25
     traits and attributes, even if the character does not maintain the same physical
26   appearance in every context.” Id. at 1020 (emphasis added). In each of the meme
     examples Infowars cites (Opp. at 13, citing Infowars Ex. 14 (Dkt. 88-14)), Pepe
27
     retains the same physical features that make him readily identifiable as Pepe.
28
                                        19
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 107 Filed 04/22/19 Page 24 of 24 Page ID
                                      #:3669



 1    Dated: April 22, 2019                Respectfully submitted,
 2                                         By: /s/ Louis W. Tompros
 3
                                           Wilmer Cutler Pickering
 4                                         Hale and Dorr LLP
                                           Nancy Schroeder (SBN 280207)
 5
                                           350 S. Grand Ave. Suite 2100
 6                                         Los Angeles, CA 90071
                                           Tel.: (213) 443-5300
 7
                                           Fax: (213) 443-5400
 8                                         nancy.schroeder@wilmerhale.com
 9                                         Louis W. Tompros (pro hac vice)
10                                         Stephanie Lin (pro hac vice)
                                           60 State Street
11                                         Boston, MA 02109
12                                         Tel.: (617) 526-6000
                                           Fax: (617) 526-5000
13                                         louis.tompros@wilmerhale.com
14                                         stephanie.lin@wilmerhale.com
15                                         William C. Kinder (pro hac vice)
16                                         7 World Trade Center
                                           250 Greenwich Street
17                                         New York, New York 10007
18                                         Tel.: (212) 295-6509
                                           Fax: (212) 230-8888
19                                         will.kinder@wilmerhale.com
20                                         Attorneys for Plaintiff
21                                         MATT FURIE
22
23
24
25
26
27
28
      PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                  Case No. 2:18-cv-01830-MWF-JPR
